 In the Matter of Amos MOLDED PLASTICS DIVIsIoN OF Amos THOMPSONCORPORATION,EMPLOYER,andINTERNATIONALASSOCIATION OFMACHINISTS,PETITIONERCase No. 35-RC-45.-Decided August 27, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmadeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of Chairman Herzog andMembers Murdock and Gray.,Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2. The labor organization named below claims to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.24.The Petitioner seeks a unit composed of all employees of the AmosMolded Plastics Division of Amos Thompson Corporation, excludingoffice, clerical and professional employees, draftsmen, guards, watch-men, foremen,and supervisors.The Employer agrees-with this pro-posed unit, except that it would also exclude inspectors, toolroom em-ployees, the semi-finished goods stock clerk, and the rawmaterialsclerk.3Board MemberGray not participating.2In its brief, the Employer moved to dismissthe petitionon the groundthat there wasno evidence presentedat thehearing toshow that the Petitionerrepresentedany of theEmployer's employees.We have heldon numerous occasionsthat the showing of interestis an administrative matternot subject to collateral attack.Matter of 0 D. Jennings &Co., 68 N. L.R. B. 516;Matterof Lion Oil Co.,76 N. L.R. B. 565;Matterof StokelyFood8,Inc.,78 N. L. It. B. 842.79 N. L. R. E, No. 26.201 202DECISIONSOF NATIONAL LABOR RELATIONS BOARDInspectors:There are 12 inspectors, male and female, who workunder the supervision of a chief inspector.They inspect work inprocess, principally by visual means, and reject substandard work.As production workers are paid on a piecework basis, rejections byinspectors may affect the earnings of the production employees.How-ever,-the inspectors-are not supervisors.. ,In accordance. with our prac--tice, we shall include them in the unit .3Toolroom employees:There are five or six toolroom employeeswho repair molds, gigs, and fixtures.The toolroom employees areskilled tool and diemakers.As no other labor organization seeks to,represent them, we shall include them in the unit in accordance withusual practice.'Semi-finished goods stock clerk:There is one employee in this Cate-gory.,,He works in the plant in close contact with the productionemployees and is generally subject to the same conditions of employ-ment as production employees.As a plant clerical employee, he shouldbe included in the unit.Raw materials clerk:The raw materials clerk supervises the workof five employees.He has the authority to recommend the discharge,transfer, or promotion of these five employees.We shall exclude himfrom the unit as a supervisor.We find that all production and maintenance employees of the AmosMolded Plastics Division of Amos Thompson Corporation, includinginspectors, toolroom employees and the semi-finished goods stock clerk,,but excluding office, clerical and professional employees, draftsmen,.guards, watchmen, the raw materials clerk, foremen, and all super-visors as defined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 '(b),of the Act.DIRECTION OF ELECTION.As part of the investigation to ascertain representatives ,for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the 'date of this Direction, under the direction and supervisionof the Regional Director for the Ninth Region, and subject to Sec-tions 203.61 and 203.62 of National Labor Relations Board Rules andRegulations-Series 5, among the employees in the -unit found appro-3Matter of ClaytonMark .ECo , 76 N L R. B 230AMatter of Chase-. hawmutCo , 71 NL R. B 610 AMOS THOMPSON CORPORATION,203-priate in paragraph numbered 4, above, who were employed during thepay-roll period immediately preceding the date of this Direction ofElection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date of-the election, and also excluding employees on strike who are- notentitled to reinstatement, to determine whether or not they desire to-be represented, for purposes of collective bargaining,'by InternationalAssociation of Machinists.